DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The second device providing a “first bandwidth”.  Claim 1, line 11, newly amended claim limitations recites “wherein as the relay the first device provides “additional” bandwidth to the second device to assist with data transmission between the second device and the third device”.  (i.e. the second device must communicate using a “first bandwidth” before it receives “additional bandwidth” from the relay device to assist with data transmission between the second device and the third device).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) and Hanuni et al. (US 2008/0268855), newly recited reference.
Regarding claim 1, Corson et al. discloses a computer program product (memory) (fig. 9 number 910 and P:0094) usable with a programmable computer processor (processor) fig. 9 number 904 and P:0094) having a computer readable program code embodied in a non-transitory computer usable medium (P:0094)  for providing cooperative networking (i.e. in some embodiments one or more wireless terminals 3210, 3203, 3202 is capable of selecting between a cooperative and non-cooperative mode of operation.) (abstract, and P:0221) comprising: providing a plurality of devices  (fig. 32 WT1-WT3, 3201-3203, P:0221 and P:0292) included within a cooperative device-to-device (D2D) communication system (P:0221), and an third device (intermediary device) of a plurality of devices configured to: serve as a relay for communication between a first device and a second device  (P:0292, step 7020).  Corson et al. differs from claim 1 of the present invention in that it does not explicit disclose a first device of the plurality of devices configured to serve as a relay for communication between a second device of the plurality of devices and a third device of the plurality of devices and wherein as the relay the first device provides additional bandwidth to the second device to assist with data transmission between the second device and the third device.  Zhou et al. teaches device A of a plurality of devices, (device A, B and C)(fig. 1) configured for retransmission  a data file towards devices B and device C (fig. 1 number 3 D2D local retransmission)(P:0040).     Hanuni et al. teaches a method of managing data transmission in a requests for bandwidth, allocating bandwidth by the master, responsive to the requests and forwarding the bandwidth allocation to the mobile stations of the network (abstract),  in case mobile station 102 is selected as a relay unit 152 and needs to forward the requests to a mobile station 102 selected to operate as a master 156 and allocate bandwidth (i.e. from the master) to the mobile stations (i.e.  a mobile station relays the bandwidth from the master mobile station to a destination mobile station) (FIG. 1 and P:0024 lines 13-17, P:0274 and P:0278).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Corson et al. with a first device of the plurality of devices configured to serve as a relay for communication between a second device of the plurality of devices and a third device of the plurality of devices and wherein as the relay the first device provides additional bandwidth to the second device to assist with data transmission between the second device and the third device in order for the wireless devices to form a D2D network among itself by relaying network information from one wireless device to another wireless device that did not receive network information, and where the wireless device request bandwidth from another wireless device to be relayed to a destination wireless device and that wireless device provides additional bandwidth to the mobile device so that communication can reach the destination wireless device which can increase the efficiency of cellular resources and also reduce system delay, as taught by Zhou et al. and Hanuni et al..

Regarding claim 7, Corson et al. discloses a computer program product as discussed supra in claim 1 above. The combination of Corson et al.  and Zhou et al. differs from claim 7 of the present invention in that they do not explicit disclose forming an additional D2D network between the second device and a fourth device, the fourth device configured as an additional relay device to provide   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Corson et al.  and Zhou et al. with forming an additional D2D network between the second device and a fourth device, the fourth device configured as an additional relay device to provide additional bandwidth assistance to the second device such that both of the first device and the fourth device define relays to the second device in order for the wireless devices to form a D2D network among itself by relaying network information from one wireless device to another wireless device that did not receive network information, and for each wireless device to relay bandwidth assistance to wireless device requesting bandwidth assistance through a plurality of devices so that the wireless device who did not receive network information could now receive network information in an D2D ad-hoc network, as taught by Hanuni et al.. 

7. 	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) and Hanuni et al. (US 2008/0268855), newly recited reference as applied to claim 1 above and in further view of Duval et al. (US 2015/0098382).


Regarding claim 4, Corson et al. discloses the D2D network comprises Wi-Fi (direct transmission)  (i.e. transmission between wireless devices)(P:0014-P:0016).

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) and Hanuni et al. (US 2008/0268855), newly recited reference as applied to claim 1 above and in further view of Khedouri et al. (US 2008/0180401).  
	Regarding claim 5, the combination of Corson et al. and Zhou et al.  and Hanuni et al.  differs from claim 5 of the present invention in that they do not explicit disclose the third device includes a video content server hosting a plurality of video data files. Khedouri et al. teaches  a peer-to-peer device (i.e. a video content server and/or a device within a peer to peer network) transfers to other users of both the personal playlists and the media data content that may be stored in the player device in a way that is secure and that permits only authorized sharing activities (P:0012).  It can be appreciated by one .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Corson et al. and Zhou et al.  and Hanuni et al.  with the third device includes a video content server hosting a plurality of video data files in order for the wireless device to share video content files with other wireless devices, as taught by Khedouri et al..

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) and Hanuni et al. (US 2008/0268855), newly recited reference as applied to claim 1 above and in further view of Geary et al. (US 2013/0005394).  
Regarding claim 6, the combination of Corson et al. and Zhou et al.  and Hanuni et al.  differs from claim 6 of the present invention in that they do not explicit disclose providing a first subscriber identification module (SIM) card and a second SIM card on the second device; and aggregating bandwidth available to the first SIM card with bandwidth available to the second SIM card.  Geary et al. teaches a wireless device (fig. 1 number 10), comprising a first subscriber identification module (SIM) card  (fig. 1 number 10)  and a second SIM card (fig. 1 number 31), and the wireless device supports multi-cell or carrier aggregation operation (where contiguous or non-contiguous carriers can be combined across the same or different frequency bands), or uses receive diversity which is implemented ..

Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record fails to teach or suggest alone, or in combination  forming a D2D network between the first device and the second device, wherein the second device splits its data traffic into a plurality of data streams including a first data stream between a base station and the second device that provides first bandwidth used by the second device for the data transmission with the third device, and a second data stream provided to the second device by the first device that provides a second bandwidth for the data transmission from the second device to the third device, the second device aggregating the first bandwidth and the second bandwidth to improve the data transmission with the third device.

2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648